internal_revenue_service number release date index number ------------------------- ---------------------------- ---------------------------------- ------------------------------------------- -------------------------------- in re ---------------------------------- ------------------------------------------- -------------------------------- ------------------------------------------- -------------------------------- department of the treasury washington dc person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc corp bo6 - plr-147077-03 date december ----------------------------------------------------------------------- ---------------------------------------------------------------------- ----------------------- ------------------- ------------------------------------------------------ ---------------------------------------------------- legend distributing controlled controlled sub -------------------------------------------------------------------- controlled -------------------------------------------------------------------- state aa date date date individual --------------------- ------------------- ----------------- ---------------- ------------- ---------------------------------------------------------- ------------------------------------------------------------ ------------------------------------------------------------- -------------------------------------------- ---------------------------------------- ---------------------------------- --------------------- --------------------- ------------------------- plr-147077-03 shareholder a shareholder b ----------------------- ---------------------------------------------------------------------- shareholder c ---------------------------------------------------------------------- business d business e business f operation property partnership g h i dollar_figurej dollar_figurek m n q dear mr ------------ ------------- ------------- ---------- -------- ------- ------ ------ -- this letter responds to a letter dated date submitted on your behalf by your authorized representative requesting rulings on the federal_income_tax plr-147077-03 consequences of a proposed transaction additional information was submitted in a letters dated date and date the information submitted for consideration is summarized below summary of facts distributing a calendar_year taxpayer is a state aa corporation that was incorporated on date by individual distributing is engaged in business d both directly and indirectly through its subsidiaries and on date elected to be taxed as an s_corporation within the meaning of sec_1361 of the internal_revenue_code distributing maintains its books using the accrual_method of accounting distributing has one class of stock outstanding its voting common_stock distributing common_stock distributing has issued and outstanding g shares of distributing common_stock which are owned equally by shareholder a shareholder b and shareholder c each owns h shares representing n of the outstanding distributing common_stock shareholder a shareholder b and shareholder c are siblings and are children of individual shareholder a is the director of distributing individual is the president of distributing but owns no stock in distributing on date distributing formed controlled sub and controlled both state aa corporations and filed the election under sec_1361 to treat both controlled sub and controlled as qualified subchapter_s subsidiaries qsubs as a result controlled sub and controlled have been considered disregarded entities for federal_income_tax purposes since their respective formations and have not filed federal_income_tax returns their income and expenses have been reported on distributing’s return controlled sub has one class of stock outstanding its voting common_stock controlled sub common_stock controlled sub has issued and outstanding i shares of controlled sub common_stock all of which is owned by distributing controlled sub is engaged in business e shareholder b is the president and director of controlled sub controlled has one class of stock outstanding its voting common_stock controlled common_stock controlled has issued and outstanding i shares of controlled common_stock all of which is owned by distributing controlled is engaged in business f shareholder c is the president and director of controlled plr-147077-03 financial information has been received that indicates that business d business e and business f have had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past years controlled will be formed by distributing as a state aa corporation to facilitate the proposed transaction defined below controlled will have one class of stock outstanding its voting common_stock controlled common_stock controlled will have issued and outstanding i shares of controlled common_stock all of which will be owned by distributing prior to the distributions defined below controlled will be a calendar_year taxpayer and will maintain its books using the accrual_method of accounting proposed transaction serious disputes have arisen among the distributing shareholders which have adversely affected the business operations of distributing controlled sub and controlled in order to alleviate the problems caused by the disputes among the shareholders and pursuant to the agreement and plan of corporate separation the agreement the following steps are proposed collectively the proposed transaction i distributing will form controlled and will contribute all of the stock of controlled sub property its q interest in partnership and cash to controlled in exchange for all of the stock of controlled distributing will contribute cash to controlled to equalize values ii iii distributing will distribute all of the stock of controlled to shareholder b in exchange for all of the distributing stock owned by shareholder b distribution iv distributing will distribute all of the stock of controlled to shareholder c in exchange for all of the distributing stock owned by shareholder c distribution distributing and distributing shall be hereinafter referred to collectively as the distributions following the distributions controlled and controlled will each elect to be treated as an s_corporation pursuant to sec_1362 controlled will then elect to treat controlled sub as a qualified_subchapter_s_subsidiary pursuant to sec_1361 v on or prior to the completion of the proposed transaction and pursuant to the plr-147077-03 as a result of the proposed transaction shareholder a will own of the stock of distributing shareholder b will own of the stock of controlled and shareholder c will own of the stock of controlled there will be no cross- ownership of stock following the proposed transaction and no agreements or arrangements will exist to give any shareholder a right to acquire an interest in any other corporation agreement distributing controlled and controlled will each transfer dollar_figurej to an interest-bearing account established as a_trust for the benefit of distributing controlled and controlled for the sole purpose of funding contingent_liability claims for work performed by distributing with respect to operation an aspect of distributing’s business d for periods prior to the proposed transaction the claim account the initial trustee of the claim account will be individual upon individual’s resignation inability or refusal to act as trustee the shareholders will upon unanimous consent appoint a third party trustee if at any time the total funds in the claim account are less than dollar_figurek distributing controlled and controlled are required to make additional deposits the claim account will generally terminate m years after the completion date of the proposed transaction however in the event there are pending claims at the end of the aforementioned m-year period the claim account will remain open until these claims are settled upon termination of the claim account all remaining funds in the claim account will be distributed equally to distributing controlled and controlled representations the following representations have been made in connection with the proposed transaction a the fair_market_value of the stock of controlled and controlled to be received by shareholder b and shareholder c respectively will be approximately equal to the fair_market_value of the stock of distributing surrendered by each of shareholder b and shareholder c in the exchanges b no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than as that of a shareholder of distributing the five years of financial information submitted on behalf of distributing controlled sub and controlled is representative of the corporations’ present operation and with regard to such corporations there have been no substantial operational changes since the date of the last financial statement submitted c plr-147077-03 d the gross assets of the trades_or_businesses that will be relied upon by distributing controlled and controlled to satisfy the active_trade_or_business_requirement of sec_355 will in the aggregate have a fair_market_value that is not less than five percent of the total fair_market_value of the gross assets of the company directly operating such trades_or_businesses following the proposed transaction distributing controlled and controlled will each continue independently and with separate employees the active_conduct of its share of all the integrated activities of each business conducted by distributing controlled sub and controlled prior to the consummation of the proposed transaction the distributions will be carried out for the following business_purpose to enhance the success of each business of distributing controlled and controlled by enabling the corporations to resolve management problems that have arisen and are exacerbated by the operation of the three businesses under the current structure the distributions are motivated in whole or substantial part by this corporate business_purpose distributing is an s_corporation within the meaning of sec_1361 controlled and controlled will each elect to be an s_corporation pursuant to sec_1362 and controlled will elect to treat controlled sub as a qsub pursuant to sec_1361 on the first available date after the distributions and there is no plan or intent to revoke or otherwise terminate the s_corporation_election of distributing controlled or controlled there is no plan or intention by the shareholders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in distributing controlled or controlled after the proposed transaction there is no plan or intention by distributing controlled or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the proposed transaction there is no plan or intention to liquidate distributing controlled or controlled to merge any of these corporations with any other corporation or to sell or otherwise dispose_of the assets of any of these corporations after the proposed transaction except in the ordinary course of business the total adjusted bases and the fair_market_value of the assets to be transferred to controlled and controlled by distributing each equals or exceeds the sum e f g h i j k plr-147077-03 l of the liabilities assumed as determined under sec_357 by controlled and controlled the liabilities assumed as determined under sec_357 in the proposed transaction were incurred in the ordinary course of business and are associated with the assets being transferred m no investment_tax_credit under the internal_revenue_code has been or will be claimed with respect to any of the assets of the controlled sub or controlled business being transferred by distributing to controlled and controlled respectively n distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction no intercorporate debt will exist between distributing and controlled controlled sub or controlled or between controlled sub and controlled or between controlled and controlled at the time of or subsequent to the distributions except for obligations to fund the claim account payments made in connection with all continuing transactions if any among distributing controlled and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm s length no parties to the proposed transaction are investment companies as defined in sec_368 and iv distributing controlled controlled and the distributing shareholders will each pay their own expenses if any incurred in connection with the proposed transaction the cash and investment_assets held by distributing and to be held by controlled and controlled are related to the reasonable needs of the conduct of the active trade_or_business of each corporation or to equalize values the distributions are not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock entitled to vote of either distributing controlled or controlled or stock possessing percent or more of the total value of all classes of stock of either distributing controlled or controlled o p q r s t plr-147077-03 u for purposes of sec_355 immediately after the distributions no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the distribution date for purposes of sec_355 immediately after the distributions no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of stock entitled to vote of either controlled or controlled or percent or more of the total value of all classes of stock of either controlled or controlled that was either i acquired by purchase as defined in sec_355 and during the five- year period determined after applying sec_355 ending on the distribution date or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five- year period determined after applying sec_355 ending on the distribution date rulings based solely on the information submitted and on the representations set forth above we rule as follows distributing’s contribution of all of its controlled sub stock to controlled will cause the termination of the qsub election of controlled sub because controlled sub will cease to be a wholly owned subsidiary of an s_corporation because controlled sub is a qsub of distributing before distribution and controlled will elect to be an s_corporation and elect to treat controlled sub as a qsub of controlled with both elections to be effective on the first available date after distribution controlled sub will not be treated as a separate corporation before or after distribution sec_1_1361-5 example distributing’s distribution of all of its controlled stock to shareholder c will cause a termination of the qsub election of controlled because controlled will cease to be a wholly owned subsidiary of an s_corporation as a result of the termination controlled will be treated as a new corporation acquiring all of its assets and assuming all of its liabilities immediately before the distribution of the controlled stock by distributing sec_1_1361-5 plr-147077-03 the transfer by distributing of assets to controlled solely in exchange for all of the common_stock of controlled and the assumption of related liabilities by controlled followed by the distribution by distributing of all of its controlled stock to shareholder b solely in exchange for all of the distributing common_stock owned by shareholder b will qualify as a reorganization within the meaning of sec_368 distributing and controlled will each be a aparty to a reorganization within the meaning of sec_368 the transfer by distributing of assets to controlled solely in exchange for all of the common_stock of controlled and the assumption of related liabilities by controlled followed by the distribution by distributing of all of its controlled stock to shareholder c solely in exchange for all of the distributing common_stock owned by shareholder c will qualify as a reorganization within the meaning of sec_368 distributing and controlled will each be a aparty to a reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing on its transfer of assets to controlled in exchange for common_stock of controlled and the assumption of related liabilities sec_361 and sec_357 no gain_or_loss will be recognized by distributing on its transfer of assets to controlled in exchange for common_stock of controlled and the assumption of related liabilities sec_361 and sec_357 no income gain_or_loss will be recognized by controlled upon the receipt of the assets from distributing in exchange for all of the common_stock of controlled and the assumption of related liabilities sec_1032 no income gain_or_loss will be recognized by controlled upon the receipt of the assets from distributing in exchange for all of the common_stock of controlled and the assumption of related liabilities sec_1032 the basis of the assets to be received by controlled will be the same as the basis of such assets in the hands of distributing immediately prior to the transfer to controlled sec_362 the basis of the assets to be received by controlled will be the same as the basis of such assets in the hands of distributing immediately prior to the transfer to controlled sec_362 plr-147077-03 the holding_period of the distributing assets to be received by controlled will include the period during which such assets were held by distributing sec_1223 the holding_period of the distributing assets to be received by controlled will include the period during which such assets were held by distributing sec_1223 no gain_or_loss will be recognized by and no amount will be included in the income of shareholder b upon its receipt of the stock of controlled in exchange for all its stock in distributing sec_355 no gain_or_loss will be recognized by and no amount will be included in the income of shareholder c upon its receipt of the stock of controlled in exchange for all its stock in distributing sec_355 no income gain_or_loss will be recognized by distributing upon the distribution of all of the stock of controlled sec_361 no income gain_or_loss will be recognized by distributing upon the distribution of all of the stock of controlled sec_361 the basis of the stock of controlled in the hands of shareholder b will be the same as the basis of the distributing stock exchanged therefor sec_358 the basis of the stock of controlled in the hands of shareholder c will be the same as the basis of the distributing stock exchanged therefor sec_358 the holding_period of the stock of controlled to be received by shareholder b will include the holding_period of shareholder b’s stock in distributing provided that such shares of distributing stock were held as a capital_asset on the date of the distributions sec_1223 the holding_period of the stock of controlled to be received by shareholder c will include the holding_period of shareholder c’s stock in distributing provided that such shares of distributing stock were held as a capital_asset on the date of the distributions sec_1223 plr-147077-03 as provided in sec_312 proper allocation of earnings_and_profits among distributing controlled and controlled will be made in accordance with sec_1_312-10 distributing’s accumulated_adjustments_account aaa immediately before the proposed transaction will be allocated among distributing controlled and controlled in a manner similar to the manner in which distributing’s earnings_and_profits will be allocated under sec_312 and sec_1_1368-2 distributing s momentary ownership of the stock of controlled as part of the reorganization under sec_368 will not cause controlled to have an ineligible shareholder for any portion of its first taxable_year under sec_1361 if controlled otherwise meets the requirements of a small_business_corporation under sec_1361 controlled will be eligible to make a subchapter_s_election under sec_1362 for its first taxable_year additionally if controlled sub otherwise meets the requirements of a qsub controlled will be eligible to make a qsub election for controlled sub under sec_1361 provided such election is made effective immediately following the termination of controlled sub’s original qsub election distributing s momentary ownership of the stock of controlled as part of the reorganization under sec_368 will not cause controlled to have an ineligible shareholder for any portion of its first taxable_year under sec_1361 if controlled otherwise meets the requirements of a small_business_corporation under sec_1361 controlled will be eligible to make a subchapter_s_election under sec_1362 for its first taxable_year provided such election is made effective immediately following the termination of controlled 2’s original qsub election no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings procedural statements caveat plr-147077-03 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent a copy of this letter must be attached to the federal_income_tax return of each taxpayer involved regarding the taxable_year in which the transaction is consummated pursuant to a power_of_attorney on file in this office we have sent copies of this sincerely yours steven j hankin steven j hankin senior technician reviewer branch office of associate chief_counsel corporate letter to your authorized representatives cc
